Citation Nr: 0422609	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  00-13 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
residuals of an anterior collateral reconstruction of the 
left knee, with instability, prior to February 21, 2000.

2. Entitlement to an increased rating for residuals of an 
anterior collateral reconstruction of the left knee, with 
instability, currently evaluated as 40 percent disabling.

3. Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 subsequent to January 31, 
1999.

4. Entitlement to an effective date prior to February 21, 
2000, for the assignment of a 10 percent evaluation for 
arthritis of the left knee.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from March 1987 to 
April 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1999, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. The veteran's notice of disagreement was 
received in February 2000. An April 2000 rating decision by 
the Washington, DC RO granted entitlement to service 
connection for arthritis of the left knee, secondary to a 
service-connected anterior cruciate ligament disorder. This 
issue was included in the statement of the case issued in May 
2000, along with the issue of entitlement to an increased 
rating for residuals of an anterior collateral reconstruction 
of the left knee, with instability. However, in her 
substantive appeal dated in June 2000, the veteran 
specifically stated that she wished to appeal only the issue 
of entitlement to an increased rating for her service-
connected anterior collateral reconstruction of the left 
knee, with instability. Accordingly the issue of entitlement 
to an initial compensable evaluation for arthritis of the 
left knee is not before the Board.

Thereafter, a February 2001 rating decision by the 
Washington, DC RO increased the disability evaluation to 40 
percent for the veteran's service-connected anterior 
collateral reconstruction of the left knee, with instability, 
effective February 21, 2000. Accordingly, the issues on 
appeal are as set on the title page of this decision.

The Board in January 2004 remanded the case for additional 
development, and the case has since returned to the Board.  


REMAND

The development directed in the January 2004 remand has not 
been completed.  Accordingly, this case must again be 
remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

That prior Board remand, in pertinent part, provided as 
follows:  

In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This act introduced 
several fundamental changes into VA's 
adjudication process which impact on the 
veteran's claims currently on appeal.  
Under the VCAA, VA has a duty to notify 
a claimant of any specific information 
and evidence needed to substantiate and 
complete a claim.  Further, VA must tell 
a claimant what specific part of that 
evidence she must provide, and what 
specific part VA will attempt to obtain 
for the claimant. 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

[....]

In a rating decision dated in July 2000, 
a temporary total rating for her 
service-connected anterior collateral 
reconstruction of the left knee, with 
instability, under the provisions of 38 
C.F.R. § 4.30, was granted from December 
17, 1998 to January 31, 1999. The 
veteran was notified of this decision, 
and in correspondence received in August 
2000, she stated that the 100 percent 
evaluation for residuals of an anterior 
collateral reconstruction of the left 
knee, with instability, should continue 
through August 2000 since she was still 
in rehabilitation. The Board views this 
correspondence as a notice of 
disagreement to the July 2000, rating 
decision with regard to the date of the 
temporary total rating. It is noted that 
this issue was included in a 
supplemental statement of the case dated 
in July 2000, prior to the receipt of 
the August 2000 correspondence and was 
also included in a supplemental 
statement of the case in March 2003.

Additionally, a rating decision dated in 
February 2001, increased the disability 
evaluation to 10 percent for the 
veteran's service-connected arthritis of 
the left knee, effective February 21, 
2000. In a statement received in March 
2001, the veteran disagreed with the 
effective date assigned. This issue was 
addressed in a supplemental statement of 
the case dated in March 2003.

38 C.F.R. § 19.31 (2003) states:

In no case will a Supplemental 
Statement of the Case be used to 
announce decisions by the agency of 
original jurisdiction on issues not 
previously addressed in the 
Statement of the Case, or to 
respond to a notice of disagreement 
on newly appealed issues that were 
not addressed in the Statement of 
the Case. The agency of original 
jurisdiction will respond to 
notices of disagreement on newly 
appealed issues not addressed in 
the Statement of the Case using the 
procedures in §§ 19.29 and 19.30 of 
this part (relating to statements 
of the case).

(Emphasis added).

Accordingly, a proper statement of the 
case has not been issued with regard to 
these issues.  Hence, under 38 C.F.R. § 
19.31, the Board is obligated to remand 
these issues to the RO for the issuance 
of a statement of the case and 
notification of appellate rights. 
Manlincon v. West, 12 Vet. App. 238 
(1999).

Other than providing the veteran with a letter dated in 
January 2004, the directed development was not completed.  

Additionally, it is now clear that VA is required request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  38 USCA § 5103(a); 38 CFR § 3.159(b) 
(2003).  
 
Accordingly, the following additional development is 
warranted:

1.  The RO should first review the 
claims files and ensure that all 
additional development action required 
by the VCAA, and implementing 
regulations is complete.  Specifically, 
the RO should inform the veteran that VA 
will make efforts to obtain any 
additional as-yet-unobtained relevant 
governmental evidence, such as VA 
medical records, or records from other 
government agencies; as well as private 
medical records, if she identifies such 
records and the custodians thereof.  The 
RO must notify the veteran of any 
evidence she identified that could not 
be obtained so that she may attempt to 
obtain the evidence herself.  The RO 
must also notify the veteran that she 
should submit all pertinent evidence in 
her possession in furtherance of her 
claims.  The RO must also explain 
governing law regarding the claims on 
appeal.  

2.  The RO should make a specific 
determination whether it was prejudicial 
error for VA not to have notified the 
claimant of applicability of the 
provisions of the VCAA prior to initial 
July 1999 RO adjudication of the 
appealed claims.  38 U.S.C.A. §§ 5100, 
5103(a); 38 C.F.R. § 3.159.  

3. Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issues of entitlement to a 
temporary total rating under the 
provisions of 38 C.F.R. § 4.30 
subsequent to January 31, 1999; and 
entitlement to an effective date prior 
to February 21, 2000, for the assignment 
of a 10 percent evaluation for arthritis 
of the left knee is necessary.  38 
C.F.R. § 19.26 (2003).  The veteran and 
her representative are reminded that to 
vest the Board with jurisdiction over 
these issues, timely substantive appeals 
must be filed within 60 days of the RO 
issuing the statement of the case. 38 
C.F.R. § 20.202 (2003).  If the veteran 
perfects the appeal as to any issue, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

4. The RO should accomplish any 
additional development necessary.  
Thereafter, the issues of entitlement to 
a rating in excess of 10 percent for 
residuals of an anterior collateral 
reconstruction of the left knee, with 
instability, prior to February 21, 2000; 
and entitlement to a rating in excess of 
40 percent for residuals of an anterior 
collateral reconstruction of the left 
knee, with instability, subsequent to 
February 21, 2000 should be 
readjudicated, with consideration of 38 
C.F.R. §§ 4.71a, 4.14 (2003).  
Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and her representative, and they 
should be provided an adequate 
opportunity to respond.  The RO must 
ensure that VA has provided the veteran 
complete notice of what VA will do and 
what she must do in support of her 
claim.  Quartuccio.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




